[Cite as State v. Wicker, 2016-Ohio-7311.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  :   JUDGES:
                                                :
                                                :   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                      :   Hon. John W. Wise, J.
                                                :   Hon. Patricia A. Delaney, J.
 -vs-                                           :
                                                :   Case No. CT2016-0005
                                                :
 DOMINIC D.M. WICKER                            :
                                                :
                                                :
        Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Muskingum County
                                                    Court of Common Pleas, Case No.
                                                    CR2015-0257



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             October 6, 2016




APPEARANCES:

 For Plaintiff-Appellee:                            For Defendant-Appellant:

 D. MICHAEL HADDOX                                  DAVID A. SAMS
 MUSKINGUM COUNTY PROSECUTOR                        Box 40
                                                    West Jefferson, OH 43612
 GERALD V. ANDERSON II
 27 North Fifth St., P.O. Box 189
 Zanesville, OH 43702-0189
Muskingum County, Case No. CT2016-0005                                                   2

Delaney, J.

       {¶1} Defendant-Appellant Dominic D.M. Wicker appeals his January 6, 2016

sentence by the Muskingum County Court of Common Pleas. Plaintiff-Appellee is the

State of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} The underlying facts are unnecessary for the disposition of this appeal.

       {¶3} On January 6, 2016, Defendant-Appellant Dominic D.M. Wicker entered a

plea of guilty to one count of aggravated burglary with a firearm specification, a first

degree felony in violation of R.C. 2911.11(A)(2) and 2941.141; theft, a first degree

misdemeanor in violation of R.C. 2913.02(A)(1); and escape, a second degree felony in

violation of R.C. 2921.34(A)(1). The trial court sentenced Wicker to a mandatory prison

term of six years for aggravated burglary and one year for the firearm specification, to be

served consecutively. The prison terms for theft and escape were to be served

concurrently, so that Wicker was sentenced to an aggregate prison term of seven years.

       {¶4} Wicker filed a direct appeal of his sentence.

                               ASSIGNMENT OF ERROR

       {¶5} Wicker raises one Assignment of Error:

       {¶6} “DEFENDANT-APPELLANT               WAS       IMPROPERLY         SENTENCED

CONSECUTIVELY FOR AGGRAVATED BURGLARY AND AN ACCOMPANYING GUN

SPECIFICATION IN THE ABSENCE OF FINDINGS REQUIRED BY R.C. 2929.14(C)(4).”
Muskingum County, Case No. CT2016-0005                                                    3


                                            ANALYSIS

       {¶7} Wicker argues the trial court erred because it failed to make the findings

required by R.C. 2929.14(C)(4) at the sentencing hearing before it imposed a consecutive

sentence. We disagree.

       {¶8} In State v. Bonnell, 140 Ohio St.3d 209, 16 N.E.3d 659, 2014–Ohio–3177,

syllabus, the Supreme Court of Ohio held that in order to impose consecutive sentences,

a trial court is required to make the findings mandated by R.C. 2929.14(C)(4) at the

sentencing hearing and incorporate its findings into its sentencing entry, but it has no

obligation to state reasons to support its findings. State v. Daniel, 5th Dist. Muskingum

No. CT2015-0036, 2016-Ohio-5446, ¶ 14. A failure to make the findings required by R.C.

2929.14(C)(4) renders a consecutive sentence contrary to law. Bonnell at ¶ 34.

       {¶9} In the present case, Wicker pleaded guilty to aggravated burglary with a

firearm specification. R.C. 2929.14(B)(1)(a)(iii) instructs the trial court as to the prison

term if there is a firearm specification:

       Except as provided in division (B)(1)(e) of this section, if an offender who is

       convicted of or pleads guilty to a felony also is convicted of or pleads guilty

       to a specification of the type described in section 2941.141, 2941.144, or

       2941.145 of the Revised Code, the court shall impose on the offender one

       of the following prison terms:

       ***

       A prison term of one year if the specification is of the type described in

       section 2941.141 of the Revised Code that charges the offender with having
Muskingum County, Case No. CT2016-0005                                                   4


       a firearm on or about the offender's person or under the offender's control

       while committing the felony.

       {¶10} R.C. 2929.14(C)(1)(a) directs the trial court as to sentencing if a mandatory

prison term was imposed pursuant to R.C. 2929.14(B)(1)(a):

       Subject to division (C)(1)(b) of this section, if a mandatory prison term is

       imposed upon an offender pursuant to division (B)(1)(a) of this section for

       having a firearm on or about the offender's person or under the offender's

       control while committing a felony, * * * the offender shall serve any

       mandatory prison term imposed under either division consecutively to any

       other mandatory prison term imposed under either division or under division

       (B)(1)(d) of this section, consecutively to and prior to any prison term

       imposed for the underlying felony pursuant to division (A), (B)(2), or (B)(3)

       of this section or any other section of the Revised Code, and consecutively

       to any other prison term or mandatory prison term previously or

       subsequently imposed upon the offender.

       {¶11} The trial court sentenced Wicker to a six year prison term for aggravated

burglary in violation of R.C. 2911.11(A)(2). A six year prison term is within the statutory

guidelines for a felony of the first degree. R.C. 2929.14(A)(1). Wicker also pleaded guilty

and was convicted of a firearm specification. Pursuant to R.C. 2929.14(B)(1)(a), the trial

court was required to sentence Wicker to a mandatory prison of one year based on the

firearm specification. The mandatory one year prison term was required to be served

consecutively to any other prison term pursuant to R.C. 2929.14(C)(1)(a).
Muskingum County, Case No. CT2016-0005                                              5


       {¶12} Based on the above statutory guidelines, we find the trial court was not

required to make findings required by R.C. 2929.14(C)(4) before imposing a consecutive

sentence for aggravated burglary with a firearm specification.

       {¶13} Wicker’s sole Assignment of Error is overruled.

                                     CONCLUSION

       {¶14} The judgment of the Muskingum County Court of Common Pleas is

affirmed.

By: Delaney, J.,

Hoffman, P.J. and

Wise, J., concur.